Case 1:20-cv-21838-RNS Document 27 Entered on FLSD Docket 05/15/2020 Page 1 of 4



                             United States District Court
                                       for the
                             Southern District of Florida

   AvMed, Inc., Plaintiff,                )
                                          )
   v.                                     )
                                            Civil Action No. 20-21838-Civ-Scola
                                          )
   Transaction Applications Group,        )
   Inc., Defendant.
                Order Denying Motion for Preliminary Injunction
        Now before the Court is the Plaintiff AvMed, Inc.’s motion for a preliminary
  injunction, in which Avmed requests that the Court enter an injunction
  compelling the Defendant Transaction Applications Group, Inc. (“NTT”) to
  perform the contract. For the reasons set forth below, the Court denies AvMed’s
  motion for a preliminary injunction (ECF No. 6).
        1. Background
        NTT is an IT services company that provides technology implementation
  services to clients who are changing their information technology systems.
  AvMed is a health insurer who contracted with NTT to “entirely transform
  AvMed’s enterprise systems and information technology.” (ECF No. 1 at ¶¶ 16-
  19.) According to AvMed, NTT demanded additional money to complete the
  already-agreed-upon work, and NTT also threatened to stop work if AvMed did
  not pay the additional money. (ECF No. 6 at 6-8.) According to NTT, AvMed
  changed the scope of the project agreed to in their contract, and therefore NTT
  demanded additional money merely to compensate it for its additional work.
  (ECF No. 25 at 5-10.) Now, AvMed requests that the Court enter an injunction
  compelling NTT to perform the work required for AvMed to “go live” on the
  anticipated date, which is July 1, 2020.
        2. Legal Standard
        A preliminary injunction is “an extraordinary and drastic remedy not to be
  granted unless the movant clearly” meets the burden of persuasion as to the four
  requisite elements. All Care Nursing Serv., Inc. v. Bethesda Mem’l Hosp., Inc., 887
  F.2d 1535, 1537 (11th Cir. 1989). “Because a preliminary injunction is an
  extraordinary and drastic remedy, its grant is the exception rather than the rule,
  and the Plaintiff must clearly carry the burden of persuasion.” Siegel v. LePore,
  234 F.3d 1163, 1176 (11th Cir. 2000) (internal quotations omitted). To obtain a
  preliminary injunction, the movant must show: “(1) substantial likelihood of
  success on the merits; (2) irreparable injury will be suffered unless the injunction
Case 1:20-cv-21838-RNS Document 27 Entered on FLSD Docket 05/15/2020 Page 2 of 4



  issues; (3) the threatened injury to the movant outweighs whatever damage the
  proposed injunction may cause the opposing party; and (4) if issued, the
  injunction would not be adverse to the public interest.” All Care Nursing, 887
  F.2d at 1537.
        3. Discussion
         AvMed argues that, without the injunction, it will suffer irreparable harm
  in the form of future business and extensive monetary damages that cannot be
  recovered. Specifically, AvMed claims that it will suffer reputational harm with
  “corporate clients that are expecting AvMed to be able to deliver new lines of
  business and product options shortly following the July 1, 2020 ‘go live’ date.”
  (ECF No. 6 at 14.) AvMed also claims that its monetary damages constitute
  irreparable harm because its contract with NTT contains a limitation of damages
  provision. (Id. at 15.) The Court does not agree. AvMed has failed to demonstrate
  that either of the alleged harms that it would suffer without an injunction
  constitute irreparable injury. 1
         First, AvMed’s potential loss of future business cannot be considered
  irreparable because that injury is too remote and contingent on possible future
  events. Irreparable harm “must be neither remote nor speculative, but actual
  and imminent.” Northeastern Florida Chapter of Ass’n of General Contractors of
  Am. v. City of Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990). A preliminary
  injunction “will not be issued simply to prevent the possibility of some remote
  future injury. A presently existing actual threat must be shown.” 11A Charles
  Alan Wright, et al., Federal Practice and Procedure § 2948.1 (3d ed.).
         Here, AvMed states that it must meet the “go live” date “because several
  initiatives impacting several lines of business are all tied to and are dependent
  upon AvMed going live on the new enterprise system” by June 1, 2020. (ECF No.
  6-2 at ¶ 12.) It also claims that, without going live on June 1, AvMed will be
  unable to certify compliance with a local business association’s requirements.
  (ECF No. 6 at 14.) If it were to lose its certification with the business association,
  it would “have a downstream impact on AvMed’s relationships with current and
  potential clients in the small group market who are heavily involved” with the
  association. (Id.) The possible loss of future business and the possible loss of
  some current business is not an irreparable harm because these harms are
  remote and contingent on third party decision making. See Tropical Fruit Trading,

        1  The Court need not address the other three elements—substantial
  likelihood of success on the merits, the public interest, and that the threatened
  injury outweighs whatever damage the proposed injunction may cause—because
  AvMed must meet the burden of persuasion as to all four elements in order to
  succeed on a motion for preliminary injunction.
Case 1:20-cv-21838-RNS Document 27 Entered on FLSD Docket 05/15/2020 Page 3 of 4



  Inc. v. AgroFarms, LLC, 2016 WL 4376747, *4 (S.D. Fla. Aug. 17, 2016) (Gayles,
  J.) (“a preliminary injunction will not be issued simply to prevent the possibility
  of some remote future injury,” such as a “likelihood that Tropical will be run out
  of business”) (emphasis in original). As NTT points out in its response, AvMed
  does not contend that it cannot continue to operate its business if the new
  platform is not live by July 1. (ECF No. 25 at 6.) Without demonstrating that the
  viability of its business would be seriously threatened without the issuance of
  an injunction, AvMed has not demonstrated irreparable harm. See Pizza Fusion
  Holdings, Inc. v. Burton Holdings LLC, 2015 WL 11197817, at *1 (S.D. Fla.
  February 2, 2015) (Plaintiff did not show that that “the viability of its business
  would be seriously threatened,” and thus the only injury asserted is economic,
  which can be compensated through monetary damages). In short, the possibility
  that AvMed may lose some business from NTT’s threatened breach is not an
  irreparable harm.
          Second, AvMed’s asserted harms caused by NTT’s breach of contract
  (which the parties agree has not yet occurred) can be adequately compensated
  by money damages and are therefore not irreparable. Harm is considered
  irreparable only if it cannot be undone through monetary remedies. Ferrero v.
  Associated Materials, Inc., 923 F.2d 1441, 1449 (11th Cir. 2001). “Mere injuries,
  however substantial, in terms of money, time and energy necessarily expended
  in the absence of a stay, are not enough.” Northeastern Florida Chapter of Ass’n
  of General Contractors, 896 F.2d at 1285. “The possibility that adequate
  compensatory or other corrective relief will be available at a later date, in the
  ordinary course of litigation, weighs heavily against a claim of irreparable harm.
  Id. This is a contractual dispute that can be remedied in favor of one side or the
  other by an award of damages at a later date. Because the harm can be “undone
  through monetary remedies,” the Court declines to find that the economic harm
  here is irreparable. Id.
          AvMed nevertheless argues that the threatened monetary harm is
  irreparable here because its contract with NTT contains a limitation of damages
  provision. (ECF No. 6 at 15.) It cites no authority to support its proposition that
  an agreed-upon, contractual damages cap can transform an economic harm into
  irreparable injury. The cases cited are not analogous because they do not
  concern a contractual damages limitation provision. See Odebrecht Constr., Inc.
  v. Sec’y, Fla. Dep’t of Transp., 715 F.3d 1268, 1289 (11th Cir. 2013) (monetary
  damages were irreparable because they could not be recovered against a state
  agency due to Eleventh Amendment immunity); Bonds v. Heyman, 950 F. Supp.
  1202, 1215 n. 15 (D.D.C. 1997) (“While the existence of a statutory damages cap
  should obviously not allow for the carte blanche awarding of injunctions, in this
  case it makes her injury that much more irreparable in light of the facts”). As
Case 1:20-cv-21838-RNS Document 27 Entered on FLSD Docket 05/15/2020 Page 4 of 4



  NTT points out in its response, this theory would allow contracting parties to
  manufacture irreparable harm by bargaining away its ability to recover 100% of
  any potential damages. (ECF No. 25 at 15.) In light of the lack of legal authority
  and common sense, AvMed’s argument fails.
        4. Conclusion
        In sum, the Court denies AvMed’s expedited motion for preliminary
  injunction (ECF No. 6).
        Done and ordered at Miami, Florida, on May 15, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
